Title: To James Madison from James Monroe, 23 April 1812
From: Monroe, James
To: Madison, James


Dept of State April 23d. 1812
The Secretary of State to whom was referred the Resolution of the Senate of the 4th. March last, has the honor to report, that the enclosed papers marked A. B & C contain all the information in this Department “relative to captures made by the Belligerants since the 1st. day of May 1811, of Vessels of the United States bound to or from the Baltic or with⟨in⟩ that Sea.” All which is respectfully submitted.
Jas. Monroe
